                                                                     1     Kenneth H. Brown (CA Bar No. 100396)
                                                                           Miriam Manning (CA Bar No. 178584)
                                                                     2     PACHULSKI STANG ZIEHL & JONES LLP
                                                                           150 California Street, 15th Floor
                                                                     3     San Francisco, California 94111-4500
                                                                           Telephone: 415/263-7000
                                                                     4     Facsimile: 415/263-7010

                                                                     5     E-mail: kbrown@pszjlaw.com
                                                                                   mmanning@pszjlaw.com
                                                                     6
                                                                           Counsel for E. Lynn Schoenmann,
                                                                     7     Chapter 7 Trustee

                                                                     8                                  UNITED STATES BANKRUPTCY COURT

                                                                     9                                 NORTHERN DISTRICT OF CALIFORNIA

                                                                    10                                       SAN FRANCISCO DIVISION

                                                                    11   In re:                                                  Case No.: 18-30002 (DM)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   MARIYA SERGEEVNA RUCHKA                                 Chapter 7
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                           SUPPLEMENTAL CERTIFICATE
                                            ATTORNEYS AT LAW




                                                                                                         Debtor.                 OF SERVICE
                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                          DOCS_SF:101022.2 77352/001
                                                                     Case: 18-30002          Doc# 150    Filed: 05/06/19   Entered: 05/06/19 09:02:53   Page 1 of 3
                                                                     1    STATE OF CALIFORNIA                    )
                                                                                                                 )
                                                                     2    CITY OF SAN FRANCISCO                  )

                                                                     3           I, Oliver Carpio, am employed in the city and county of San Francisco, State of California.
                                                                         I am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                     4   Street, 15th Floor, San Francisco, California 94111-4500.

                                                                     5       On May 6, 2019, I caused to be served the following documents in the manner stated below:
                                                                     6               Trustee’s Motion for (I) Order Approving Sale of Laguna Property Free and Clear of
                                                                                      Liens, Subject to Overbid; and (II) Approving Overbid Procedures
                                                                     7
                                                                                     Memorandum of Points and Authorities in Support of Trustee’s Motion for (I) Order
                                                                     8                Approving Sale of Laguna Property Free and Clear of Liens, Subject to Overbid; and
                                                                                      (II) Approving Overbid Procedures
                                                                     9
                                                                                     Declaration of E. Lynn Schoenmann in Support of Motion for (I) Order Approving Sale
                                                                    10                of Laguna Property Free and Clear of Liens, Subject to Overbid; and (II) Approving
                                                                                      Overbid Procedures
                                                                    11
                                                                                     Notice of Trustee’s Motion for (I) Order Approving Sale of Laguna Property Free and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                Clear of Liens, Subject to Overbid; and (II) Approving Overbid Procedures
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13               Stipulation Regarding Sale of Real Property Free and Clear of Liens of Premier
                                            ATTORNEYS AT LAW




                                                                                      Executive Lending, LLC and George Washington Lending Corporation (1619 Laguna
                                                                    14                Street, San Francisco, CA)

                                                                    15                    TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                                                                          (NEF): Pursuant to controlling General Orders and LBR, the foregoing document
                                                                    16                   was served by the court via NEF and hyperlink to the document. On __________,
                                                                                          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
                                                                    17                    and determined that the following persons are on the Electronic Mail Notice List
                                                                                          to receive NEF transmission at the email addresses stated below
                                                                    18

                                                                    19                   (BY OVERNIGHT DELIVERY) By sending by FedEx and/or USPS Express
                                                                                          Mail to the addressee(s) as indicated on the attached list.

                                                                    20                    (BY MAIL) I am readily familiar with the firm's practice of collection and
                                                                                          processing correspondence for mailing. Under that practice it would be deposited
                                                                    21                    with the U.S. Postal Service on that same day with postage thereon fully prepaid
                                                                                         at San Francisco, California, in the ordinary course of business. I am aware that
                                                                    22                    on motion of the party served, service is presumed invalid if postal cancellation
                                                                                          date or postage meter date is more than one day after date of deposit for mailing
                                                                    23                    in affidavit.
                                                                    24
                                                                                         (BY EMAIL) I caused to be served the above-described document by email to the
                                                                                          parties indicated on the attached service list at the indicated email address.
                                                                    25
                                                                                 I declare under penalty of perjury, under the laws of the State of California and the United
                                                                    26   States of America that the foregoing is true and correct.
                                                                    27           Executed on May 6, 2019 at San Francisco, California.

                                                                    28                                                                     /s/ Oliver Carpio
                                                                                                                                            Legal Assistant

                                                                         DOCS_SF:101022.2 77352/001                        2
                                                                     Case: 18-30002         Doc# 150     Filed: 05/06/19   Entered: 05/06/19 09:02:53          Page 2 of 3
                                                                     1   SERVED VIA US MAIL
                                                                     2    Aliaksei Silin
                                                                          4318 California Street
                                                                     3    San Francisco, CA 94118

                                                                     4

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:101022.2 77352/001                      3
                                                                     Case: 18-30002         Doc# 150   Filed: 05/06/19   Entered: 05/06/19 09:02:53   Page 3 of 3
